Citation Nr: 0513090	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pain to major 
joints, secondary to a service-connected back disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, secondary to a service-connected back 
disability.

3.  Entitlement to service connection for a heart disorder, 
secondary to a service-connected back disability.

4.  Entitlement to a disability rating in excess of 20 
percent for myofascial back pain syndrome.

5.  Entitlement to an effective date earlier than June 20, 
2000, for the award of a 20 percent rating for myofascial 
back pain syndrome.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that while this appeal was pending, the 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.72, Diagnostic Code 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("new 
disc regulations").  Further, the remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("new spinal regulations").  The Board will hereafter 
designate the regulations in effect prior to the respective 
amendments as the "old disc regulations" and the "old 
spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As a matter of procedural clarification, the relevant 
timeline is as follows:

?	June 26, 2000 - veteran filed a claim for a compensable 
rating.
?	June 21, 2001 - 20 percent rating granted effective June 
26, 2000.
?	September 23, 2002 - new disc regulations take effect.
?	September 26, 2003 - new spinal regulations take effect.

The veteran submitted additional evidence in support of his 
claims to the Board in March 2005 and waived initial 
consideration of the records by the RO.  Therefore, the Board 
finds remand for agency of original jurisdiction review is 
not required.  See 38 C.F.R. § 20.1304(c) (as amended 
September 3, 2004).

The Board also notes that in a March 2003 rating decision the 
RO denied entitlement to service connection for pain to major 
joints, an acquired psychiatric disorder, and a heart 
disorder.  In correspondence dated in April 2003 the veteran 
expressed disagreement with those determinations.  As these 
matters have not been properly addressed in a statement of 
the case, they must be remanded for appropriate development.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Board also finds the veteran's pending service connection 
claims are inextricably intertwined with the issue of 
entitlement to TDIU on appeal; therefore, this matter must be 
remanded pending additional development.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

In addition, the veteran's July 2000 correspondence may be 
construed as a claim for reimbursement for emergency medical 
expenses.  This matter is referred to the RO for appropriate 
action.

The issues of entitlement to service connection for pain to 
major joints, an acquired psychiatric disorder, and a heart 
disorder and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims addressed in this decision 
and has sufficiently notified him of the information and 
evidence necessary to substantiate these claims.

2.  Prior to September 23, 2002, the veteran's service-
connected myofascial back pain syndrome was manifested by 
occasional muscle spasms and no more than moderate lumbar 
spine limitation of motion, including as a result of pain and 
dysfunction; there was no evidence of severe lumbar spine 
motion, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, abnormal mobility on forced 
motion, or severe intervertebral disc syndrome with recurring 
attacks and only intermittent relief.

3.  During the period from September 23, 2002, to September 
26, 2003, the veteran's service-connected myofascial back 
pain syndrome was manifested by occasional muscle spasms and 
no more than moderate lumbar spine limitation of motion, 
including as a result of pain and dysfunction, without 
objective evidence of any chronic neurologic symptoms due to 
this disability; there was no evidence of severe lumbar spine 
motion, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, or abnormal mobility on 
forced motion.

4.  The veteran's service-connected myofascial back pain 
syndrome is presently manifested by thoracolumbar spine 
forward flexion to 55 degrees and combined motion of 255 
degrees; there is no evidence of intervertebral disc syndrome 
with incapacitating episodes requiring bedrest prescribed by 
a physician nor objective evidence of any chronic neurologic 
symptoms due to this disability.

5.  An August 1987 Board decision denied entitlement to a 
compensable rating for the veteran's myofascial back pain 
syndrome.

6.  VA treatment records dated June 16, 2000, show the 
veteran complained of increased back disability 
symptomatology; his increased rating claim was received by 
the RO on June 26, 2000.

7.  It is factually ascertainable that the veteran's service-
connected back disability had increased in severity on June 
16, 2000; there is no probative evidence of an earlier 
increase in disability and no unresolved formal or informal 
claims were received by VA prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
myofascial back pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (before and after 
September 23, 2002) and 5237, 5243 (after September 26, 
2003).

2.  The requirements for an effective date from June 16, 
2000, but no earlier, for the award of a 20 percent rating 
for myofascial back pain syndrome have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in April and November 
2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The issues on appeal were also re-
adjudicated and a supplemental statement of the case was 
issued in February 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
February 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues addressed in this decision 
have been requested or obtained.  Social Security 
Administration (SSA) records associated with the veteran's 
disability award were obtained in December 2003.  The Board 
finds further attempts to obtain additional evidence as to 
these issues would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in May 2002 and January 2004.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination of the issues addressed in this 
decision.  Therefore, the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran was treated for 
muscle sprain, low back sprain, and mechanical low back pain.  
The veteran's May 1985 separation examination revealed a 
normal clinical evaluation of the spine.  In his report of 
medical history the veteran complained of recurrent back 
pain, but the examiner noted he denied any problems within 
the previous month.

On VA examination in July 1986 the veteran complained of left 
lower back pain with occasional radiation down the left lower 
extremity to the foot.  The examiner noted the veteran's 
posture, gait, heel walking, toe walking, and lower extremity 
strength were normal.  There was no evidence of muscle 
atrophy, tenderness to palpation, or paraspinous muscle 
spasm.  Range of motion studies revealed flexion to 90 
degrees, extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to 35 degrees.  There was no apparent 
pain on motion.  Deep tendon reflexes were brisk and equal, 
bilaterally.  Patellar reflexes were 3+ and Achilles tendon 
reflexes were 2+ to 3+, bilaterally.  Pedal pulses were 
normal and straight leg raise testing to 90 degrees produced 
no sciatic pain.  X-ray and electromyography (EMG) studies 
were normal.  The diagnosis was myofascial back pain 
syndrome.

In an August 1987 decision the Board denied the veteran's 
claim for entitlement to a compensable rating.

Private medical records dated in November 1996 show the 
veteran complained of chronic back problems.  The examiner 
noted right flank and lower back tenderness.  Straight leg 
raise testing on the right was positive for pain to the back.  
The diagnosis was acute back strain.  X-rays revealed no 
significant arthritic process.  There was possible slight 
narrowing of the L-5, S-1 interspace.  

VA treatment records dated June 16, 2000, noted the veteran 
complained of low back spasm.  It was noted that it was his 
first visit for VA treatment.  An examiner noted straight leg 
raise testing was slightly positive at 90 degrees on the left 
and that thigh extension was passively painful.  Patellar 
reflexes were active and equal.  

In correspondence received on June 26, 2000, the veteran 
requested entitlement to an increased rating.  He also stated 
he was unable to work.  In subsequent correspondence he 
described having experienced constant back pain and problems 
with employment.  

On VA examination in February 2001 the veteran complained of 
back problems including symptom flare-ups that required bed 
rest.  The examiner noted that straight leg raise testing was 
to 40 degrees on the right, but that left leg testing could 
not be performed because of complaints of knee pain.  There 
was a decreased sensation to monofilament on the left.  
Patellar reflexes were 2+ and symmetrical.  Plantar reflexes 
were intact.  The veteran was able to walk on toes and heels 
and could tandem walk.  There was no evidence of muscle 
spasm, but he complained of pain on palpation of the 
lumbosacral area.  Range of motion studies revealed flexion 
to 80 degrees, lateral bending to 30 degrees, bilaterally, 
and rotation to 50 degrees, bilaterally.  It was noted 
extension was not attempted.  Lower body strength was 4/5.  
It was noted the veteran was ambulatory without assistive 
devices, but that he did have a slight antalgic gait.  X-rays 
were normal.  The diagnosis was chronic low back pain and 
intermittent muscle spasm with moderate functional 
impairment.

VA treatment records dated in May 2001 show the veteran 
complained of constant low back pain with muscle spasms.  He 
stated he had been unemployed for more than a year because of 
back pain.  The examiner noted the veteran walked slowly, 
with short steps, holding his right thigh, stooped forward, 
and groaning.  Leg lifts were positive on the right, but 
negative on the left.  There was no evidence of atrophy or 
muscle spasm.  Patellar reflexes were less brisk on the right 
than on the left.  There was good strength on pushing up and 
down on the feet.  The diagnoses included recurrence of 
chronic back pain.  A June 2001 computed tomography (CT) scan 
revealed a small posterior central disc herniation at L4/L5 
indenting upon the corresponding thecal sac.  There was also 
a moderate posterior lateral spur at the superior end plate 
of S1 possibly encroaching upon the right lateral recess, 
thecal sac, and right neuroforamina.  

Private medical records dated in 2001 show the veteran 
complained of low back pain and muscle spasms.  The diagnoses 
included low back pain, disc disease, and ruptured disc.  

On VA examination in May 2002 the veteran complained of 
constant back pain and flare-ups of right foot pain with any 
heavy lifting.  He reported symptom relief with medication 
and a vibrating heating pad.  He denied use of braces, canes, 
or crutches.  He stated he had been disabled from employment 
since June 2000.  The examiner noted the veteran had 
extremely poor muscle tone.  Range of motion studies revealed 
flexion to 55 degrees, extension to 25 degrees, left and 
right lateral flexion to 25 degrees, and left and right 
lateral rotation to 60 degrees.  Ankle and knee jerks were + 
4.  There was tenderness to the L4 to S1 region of the spine 
without evidence of muscle spasm.  Straight leg raise testing 
was negative.  There was no evidence of muscle atrophy or 
weakness.  It was noted the veteran complained of pain during 
the entire examination, but was able to perform all testing 
with no apparent difficulty.  There appeared to be some loss 
of sensation on the left in the L4 dermatome and on the right 
in the L5 and S1 dermatomes to a mild to moderate degree.  X-
rays revealed decreased disc space at the L5-S1 level.  The 
joint facets appeared to be uninvolved with any arthritic 
changes and there appeared to be no spur formation.  The 
examiner stated there was little objective evidence to 
suggest any nerve impingement, but that it was as likely as 
not that his disc herniation was related to his service-
connected low back disorder.

A February 2003 private medical examination associated with 
the veteran's SSA claim noted he complained of severe low 
back pain and spasms to the back and insteps of his feet.  He 
stated he had difficulty walking due to leg weakness and that 
he was unable to sit, stand, or walk for prolonged periods.  
He reported stooping, bending, and lifting were near 
impossible.  He stated he had a cane for use, but that it had 
not been prescribed by a physician.  He did not have it 
present at the examination.  The examiner noted positive 
right leg raise testing in the seated and supine positions.  
Visual inspection of the lumbar spine was unremarkable.  
There was patchy numbness to the dorsum of the feet.  Deep 
tendon reflexes were 3+/4 to the patellae and 2/4 to the 
Achilles tendons.  

Range of motion studies of the dorsolumbar spine revealed 
flexion to 45 degrees (normal 90 degrees), extension to 20 
degrees (normal 30 degrees), right lateral flexion to 30 
degrees (normal 30 degrees), left lateral flexion to 30 
degrees (normal 30 degrees), right rotation to 30 degrees 
(normal 30 degrees), and left rotation to 30 degrees (normal 
30 degrees).  There was no evidence of crepitance, redness, 
or heat to the lower extremities.  It was noted the veteran 
walked with short, choppy calculated steps.  He was able to 
squat, but with great difficulty.  Tandem/heel to toe walking 
was performed satisfactorily, without signs of ataxia.  He 
could only tiptoe walk three to four steps due to low back 
pain.  The examiner noted, however, that the veteran 
demonstrated no pain or difficulty getting on or off the 
examination table.  All muscle groups were tested and 
strength was 5/5.  There was no evidence of atrophy or muscle 
wasting on visual examination.  X-rays revealed mild 
narrowing of the L5-S1 disc space.  The diagnosis was chronic 
low back pain.  

In correspondence dated in March 2003 the veteran asserted, 
in essence, that the RO had failed to consider his herniated 
disc and intervertebral disc syndrome in assigning a 20 
percent rating.  In subsequent statements he reiterated his 
claim for an increased rating and described employment 
problems he had experienced as a result of his back disorder.  

Private hospital records dated in December 2003 show the 
veteran complained of back pain and spasm.  The examiner 
noted tenderness and muscle spasm to the low back.  Right and 
left straight leg raise testing was negative.  The clinical 
impression was chronic low back pain.

On VA general medical examination in January 2004 the veteran 
complained of chronic low back problems since 1984 requiring 
pain relief medication once or twice per day.  He stated he 
had not worked since June 2000, primarily because of his back 
disorder.  The examiner noted the veteran walked slowly, but 
did not use any ambulatory aids.  

VA orthopedic examination in January 2004 revealed 
lumbosacral flexion to 55 degrees, extension to 25 degrees, 
right lateral flexion to 35 degrees, left lateral flexion to 
30 degrees, right lateral rotation to 55 degrees, and left 
lateral rotation to 55 degrees.  Straight leg raise testing 
was negative, bilaterally, to 90 degrees.  Ankle and knee 
jerks were 4+, bilaterally.  There was no evidence of sensory 
loss to the lower extremities and motor functions of all 
major lower extremity muscle groups were grade 5.  The 
examiner noted that, although the veteran was unable to flex 
more than 55 degrees because of back pain, from the sitting 
position his hips were flexed to 90 degrees and knees were 
brought to full extension without any complaints of lower 
back pain.  Extension tests were positive, bilaterally, but 
there were no areas of acute tenderness and no trigger points 
to indicate the source of his pain.  There was no spinal 
tenderness and the veteran had a normal, well-maintained 
lordotic curve.  His abdominal muscular tone was extremely 
poor.  X-rays revealed minimal narrowing at the L5-S1 
interspace.  The diagnosis was mild degenerative disc disease 
at L5-S1.

In March 2005, the veteran submitted copies of medical 
literature addressing low back pain.  No additional 
statements were provided as to how this information was 
related to the present appeal.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

Old Disc and Spinal Regulations.  Under the previous 
Diagnostic Code 5289, unfavorable ankylosis of the lumbar 
spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under Diagnostic Code 5292.  
A 20 percent evaluation required moderate limitation of 
motion; while a 40 percent evaluation, the highest given 
under this code, required severe limitation of motion. 

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Under the old Diagnostic Code 5293, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent evaluation was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under former Diagnostic Code 5295, a noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only, while a 10 percent 
evaluation would be assigned with characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation, the highest 
award under this code, required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, 
Diagnostic Code 5293 was amended effective in September 2002 
to evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at Diagnostic Code 5235 to Diagnostic 
Code 5243, the Board is directed to consider a General Rating 
Formula for Diseases and Injuries of the Spine as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine . . .	100

Unfavorable ankylosis of the entire thoracolumbar spine . . 
. 50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis . . . 20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height . . . 10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

In this case, the evidence demonstrates that prior to 
September 23, 2002, the veteran's service-connected 
myofascial back pain syndrome was manifested by occasional 
muscle spasms and no more than moderate lumbar spine 
limitation of motion, including as a result of pain and 
dysfunction.  Range of motion studies prior to May 2002 
revealed flexion to 80 and 90 degrees.  The May 2002 VA 
examiner also noted that although the veteran's flexion was 
limited to 55 degrees with complaints of pain during the 
entire examination, he was able to perform all testing with 
no apparent difficulty.  The Board finds there was no 
evidence of severe lumbar spine motion, listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
abnormal mobility on forced motion, or severe intervertebral 
disc syndrome with recurring attacks and only intermittent 
relief.  Therefore, a rating in excess of 20 percent under 
the applicable rating criteria effective prior to September 
23, 2002, is not warranted.

The Board further finds that during the period from September 
23, 2002, to September 26, 2003, the veteran's service-
connected myofascial back pain syndrome was manifested by 
occasional muscle spasms and no more than moderate lumbar 
spine limitation of motion, including as a result of pain and 
dysfunction.  There was no evidence of incapacitating 
episodes requiring bedrest prescribed by a physician nor 
objective evidence of any chronic neurologic symptoms due to 
this disability.  Although the medical evidence shows the 
veteran complained of lower extremity sensory loss and a June 
2001 CT scan revealed a small posterior central disc 
herniation at L4/L5, the Board finds the May 2002 VA 
examiner's opinion that there was little objective evidence 
to suggest any nerve impingement is persuasive.  It is 
significant to note that the February 2003 private examiner 
noted only patchy numbness to the dorsum of the feet and that 
the January 2004 VA examiner found no evidence of sensory 
loss to the lower extremities.  There was also no evidence of 
severe lumbar spine motion, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, or abnormal 
mobility on forced motion.  Therefore, a rating in excess of 
20 percent under the applicable rating criteria effective 
during the period from September 23, 2002, to September 26, 
2003, is not warranted.

The Board finds that the veteran's service-connected 
myofascial back pain syndrome is presently manifested by 
thoracolumbar spine forward flexion to 55 degrees and 
combined motion of 255 degrees.  There is no objective 
evidence of any less motion including as a result of pain or 
dysfunction.  There is also no evidence of intervertebral 
disc syndrome with incapacitating episodes requiring bedrest 
prescribed by a physician nor objective evidence of any 
chronic neurologic symptoms due to this disability.  As noted 
above, the Board finds the May 2002 VA examiner's opinion 
that there was little objective evidence to suggest any nerve 
impingement is persuasive.  This opinion is consistent with 
the subsequent findings of the February 2003 and January 2004 
examiners.  Therefore, a rating in excess of 20 percent under 
the applicable rating criteria effective since September 26, 
2003, is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claims he has 
been unable to work because of his back disorder, the medical 
evidence consistently describes his back disability symptom 
manifestations as either mild or moderate.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  The effective date 
of an evaluation and award of compensation for an increased 
rating claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  An earlier effective date may be assigned when it 
is factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

Once a formal claim has been allowed, or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2003).  Competent private 
medical or lay evidence will be accepted as an informal claim 
if it shows a reasonable probability of entitlement to 
benefits.  Id.

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  However, the Court held the Board is not required to 
conjure up issues that were not raised by an appellant.  See 
Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the record shows that in an August 1987 
decision the Board denied entitlement to a compensable rating 
for the veteran's myofascial back pain syndrome.  The veteran 
has not asserted that this determination was erroneous and 
the decision has become final.  See 38 C.F.R. § 20.1100 
(2004).

VA treatment records dated June 16, 2000, show the veteran 
complained of increased back disability symptomatology.  On 
June 26, 2000, the RO received the veteran's claim for an 
increased rating.  In a June 21, 2001, rating decision the RO 
granted entitlement to a 20 percent rating for the veteran's 
myofascial back pain syndrome effective from June 26, 2000.  

Based upon the evidence of record, the Board finds that it is 
factually ascertainable that the veteran's service-connected 
back disability had increased in severity on June 16, 2000, 
the date of his assertion that he had an increased disability 
to a VA examiner.  Although private medical records dated in 
November 1996 show the veteran complained of chronic back 
problems, the examiner's diagnosis at that time was acute 
back strain.  The Board finds there is no probative evidence 
of an earlier increase in disability and that no unresolved 
formal or informal claims were received by VA prior to June 
16, 2000.  Therefore, an earlier effective date of June 16, 
2000, is warranted for the award of a 20 percent rating for 
myofascial back pain syndrome.  The preponderance of the 
evidence, however, is against the claim for an earlier 
effective date.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for myofascial back pain syndrome is denied.

Entitlement to an effective date from June 16, 2000, for the 
award of a 20 percent rating for myofascial back pain 
syndrome is granted, subject to the regulations governing the 
payment of monetary awards.




REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his TDIU and service connection 
claims by correspondence dated in November 2003.  

In addition, as a statement of the case has not been issued 
from the veteran's disagreement with the April 2004 rating 
decision denying entitlement to service connection for pain 
to major joints, an acquired psychiatric disorder, and a 
heart disorder, additional development as to these matters is 
required.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following:

1.  The RO should issue a statement of 
the case as to the issues of entitlement 
to service connection for pain to major 
joints, an acquired psychiatric disorder, 
and a heart disorder.  The veteran and 
his representative should be apprised 
that to perfect the appeal on these 
issues for Board review, he must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the TDIU issue 
remaining on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


